UNITED STATES COURT OF APPEALS
                                       For the Fifth Circuit



                                               No. 98-50149
                                             Summary Calendar


                                             ALMA DANIELS,

                                                                                       Plaintiff-Appellant,

                                                  VERSUS

                                           KENNETH S. APFEL,

                                                                                     Defendant-Appellee.


                                Appeal from the United States District Court
                                     for the Western District of Texas
                                              (SA-97-CV-595)


                                                May 20, 1999
Before WISDOM1, JONES, and EMILIO M. GARZA, Circuit Judges

PER CURIAM:2

            The plaintiff-appellant, Alma Daniels, appeals the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability insurance benefits. In
her application, Daniels alleged that she had been disabled since August 1992 as a result of high

blood pressure, diabetes, and a heart condition. On appeal, Daniels contends that (1) her due

process rights were violated by a bifurcated hearing before different administrative law judges,

medical experts, and vocational experts; and (2) the Commissioner’s decision was based upon an

erroneous application of legal principles and is not supported by substantial evidence. We affirm.

            With regard to Daniels’s first contention, “[t]he administrative law judge may stop the


       1
           Judge John Minor Wisdom authored this opinion prior to his death on May 15, 1999.
   2
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published and is
not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
hearing temporarily and continue it at a later date if he or she believes that there is material

evidence missing at the hearing.”3 Contrary to Daniels’s assertions, her first hearing was not

complete. The ALJ explicitly left the hearing open so that Daniels could provide additional

medical information because the record did not contain evidence that supported her claims of

heart condition or headaches. Daniels received notice of the second hearing and did not object to

the presence of different ALJ’s, medical experts, or vocational experts. The testimony by Daniels

and her daughter at the first hearing was largely repeated at the second hearing. While it is true

that the medical expert in the first hearing limited Daniels’s physical exertion to light work, this

medical expert did not have access to Daniels’s entire medical file. The medical expert at the

second hearing had examined the entire record and was able to provide a more thorough and

detailed analysis of Daniels’s medical history and current medical condition. Both medical experts

ultimately opined that Daniels did not meet or equal any of the listings. Although the ALJ at the

second hearing did not specifically discuss the opinions of the medical expert and vocational

expert from the first hearing, he did state that his opinion was based on all of the evidence and

that he had carefully considered the entire record. Daniels has therefore failed to establish a

violation of her due process rights, and has not shown reversible error.

        As to Daniels’s second contention, we will not disturb the Commissioner’s decision unless

we find that (1) the Commissioner’s decision is not supported by substantial evidence in the

record or (2) the Commissioner did not apply the proper legal standards in evaluating the

evidence.4 In conducting our review of the record, we may not reweigh the evidence or try the

issues de novo.5 We have reviewed the record and the briefs filed by the parties, and we find no




        3
                 20 C.F.R. § 404.944. See, e.g., Rivers v. Schweiker, 684 F.2d 1144, 1147 (5th Cir. 1982)
(noting that a supplemental hearing was held after claimant submitted additional medical information)..
        4
                Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995).
        5
                Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994).

                                                   2
reversible error. Accordingly, we affirm the judgment entered by the district court.6

       AFFIRMED.




       6
               See Daniels v. Apfel, No. SA-97-CV-595 (W.D. Tex. Dec. 10, 1997).

                                                 3